DETAILED ACTION 
Continued Examination Under 37 CFR 1.114 
1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicants’ submission filed on 06/27/2021 has been entered. 

                                      Status of Claims2. 	Claims 1, 6, 10, 15 and 19 are amended, claim 20 has been canceled, and claim 21 is newly added, of which claims 1, 10 and 19 are in independent form and these claims (1-19 and 21) are subject to following rejection(s) and/or objection(s) indicated under section and subsections of No. 3 below. 
Response to the Amendments
3.	Regarding art rejection: In regards to claims 1-20 Applicants arguments are not persuasive; further, Applicants' amendment necessitated new grounds of rejections presented in the following art rejection.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C.     :
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
5. 	Claims 1-19 and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 10 and 19 recites “analyzing the data schema to classify an intended task of the machine- learning model” which is not sufficiently defined in the originally filed disclosure.
Plain meaning of “classify" is arranging in a class of a category according to shared quality or characteristic. The synonym comprises for example, categorizing, grouping, ranking, sorting and listing a few. Therefore, classify[ing] an intended task is to organize more than one tasks into distinct categories, and thus; “classify in these claims are relative terms which renders the claim indefinite.
It is important to keep in mind that definiteness is measured from the viewpoint of a person of ordinary skill in the relevant art at the time the application was filed. After issuance, courts construe a claim for definiteness by determining whether a patent's claims, viewed in light of the specification and prosecution history, inform those skilled in the art about the scope of the invention with reasonable certainty. As recently emphasized by the U.S. Supreme Court, “the definiteness requirement, so understood, mandates clarity, while recognizing that absolute precision is unattainable.” See, Nautilus, Inc. v. Biosig Instruments, Inc., 110 USPQ2d 1688, 1693 (U.S. Supreme Court 2014).
Since all the pending dependent claims inherit every limitations of their respective base claim; accordingly all the dependent claims (2-9, 11-18 and 21) are also rejected for the same reasons.
	Therefore, appropriate amendments to the specification and/or claim(s) are requested.


Specification
6.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).
Correction of the following is required: 
Claim 21 recites limitations i.e. " analyzing the data scheme is performed prior to applying the machine-learning model to a customer data"; however, the originally filled disclosure fails to provide adequate information regarding this claimed phrase “prior to applying”, and “a customer data”. The question is what is “customer data”? The terms such as “prior to applying” significantly influence or shape up this limitation it appears-in in the claims listed above; however, there is no clear definition in regards to said “prior to applying”, and “a customer data”. The rule that a specification need not disclose what is well known in the art is "merely a rule of supplementation, not a substitute for a basic enabling disclosure." Genentech, 108 F.3d at 1366, 42 USPQ2d 1005; see also ALZA Corp., 603 F.3d at 940-41, 94 USPQ2d at 1827. Therefore, the specification must contain the information necessary to enable the novel aspects of the claimed invention. Id. at 941, 94 USPQ2d at 1827; Auto. Technologies, 501 F.3d at 1283-84, 84 USPQ2d at 1115 ("[T]he ‘omission of minor details does not cause a specification to fail to meet the enablement requirement. However, when there is no disclosure of any specific starting material or of any of the conditions under which a process can be carried out, undue experimentation is required.’") (quoting Genentech, 108 F.3d at 1366, 42 USPQ2d at 1005). In order to satisfy the enablement requirement, the specification need not contain an example if the invention is otherwise disclosed in such a manner that one skilled in the art will be able to practice it without an undue amount of experimentation.
Also, although the specification need not teach what is well known in the art, applicant cannot rely on the knowledge of one skilled in the art to supply information that is required to enable the novel aspect of the claimed invention, when the enabling knowledge is in fact not known in the art. The Federal Circuit has stated that “[i]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement” Auto. Technologies, 501 F.3d at 1283, 84 USPQ2d at 1115 (quoting Genentech, Inc. v. Novo Nordisk A/S, 108 F.3d 1361, 1366, 42 USPQ2d 1001, 1005 (Fed. Cir. 1997)).
 Therefore, the applicant is suggested to make appropriate amendment to the disclosure to present clear support or antecedent basis for the terms appeared in the said claim; however, no new matter should be introduced.   


Claim Rejections – 35 USC §103
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rastogi et al. (US PG-PUB. No. 2021/0192397 A1 herein after Rastogi) in view of Bashir et al. (US PG-PUB. No. 2020/0168305 A1 herein after Bashir).
Per claim 1:
Rastogi discloses: 
A computer-implemented machine-learning model task deduction method for discovering a utility of a data schema for a machine-learning model (At least see ¶[0007] - systems and methods for performing task-oriented response generation that can provide advantages for artificial intelligence systems or other computing systems, ¶[0009] - A machine learned model (e.g., a neural network) can receive both embeddings as input to determine one or more system tasks), the method comprising: 
extracting data schema of a machine-learning model (At least see ¶[0041] - obtaining a natural language description of a schema. Generally, the schema can define one or more inputs to an application programming interface (API) associated with performing a service). 
Rastogi sufficiently discloses the method as set forth above, but Rastogi does not explicitly disclose: analyzing the data schema to classify an intended task of the machine-learning model.
However, Bashir discloses: 
analyzing the data schema to classify an intended task of the machine-learning model (At least see ¶[0069] - machine learning services 130 (or alternatively the EMR system 110) may analyze the various data schemas used in the site data 120 to determine which machine learning models are available based upon the availability of the patient data required for the model).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bashir into Rastogi’s invention because features used by the analytics model for classification, enabling integration with any product that utilizes coding systems for patient data, and using coding systems overcomes the need for burdensome interfacing of data while also making the modular patient analytics system viable as a standalone product; such flexibility shortens the time to implementation in the field from approval and integration of new analytical algorithms into current EMR systems without being tied to the development or upgrade cycle of the EMR systems (please see ¶[0063]).

Per claim 2: 
Rastogi discloses: 
updating a documentation of the machine-learning model including meta-data and author notes to explicitly identify the intended task (At least see ¶[0031] -  device may continue to update the dialogue state by requesting a second user prompt. Example systems can process the second user prompt and/or additional user prompts to create subsequent embeddings that can be stored or aggregated. In this manner, example devices can be used to perform task-oriented response generation by predicting a current state for performing the task using system level descriptions in combination with user input(s)).  

Per claim 3: 
Rastogi discloses: 
creating an index of the intended task corresponding to the machine-learning models using the documentation (At least see ¶[0102] - value with the maximum mass is assigned to the input. For each non-categorical input, logits obtained using equations 8 and 9 are normalized using softmax to yield two distributions over all tokens. These two distributions respectively correspond to the start and end index of the span corresponding to the input).  

Per claim 4: 
Rastogi discloses: 
performing a search for an automated discovery of models via the index (At least see ¶[0027] - system can process some or all of the schema NL descriptions as well as the user NL description from the user input using a natural language encoder to obtain one or more schema embeddings and one or more content embeddings, respectively. Based at least on one or both sets of embeddings (schema and content), the system can determine a next action).  

Per claim 5: 
Rastogi discloses: 
input data; and output data, wherein the intended task is determined from the input data and the output data (At least see ¶[0032] - elements of the schema, the model can determine probability distributions for assigning values from the set of values to certain inputs and/or certain intents. These probability distributions can be referred to as an active intents parameter which can define the current action preformed by the system).  

Per claim 6: 
Rastogi discloses: 
intended task is determined by one or more of:  20 
P201903830US01an application of predetermined rules (At least see ¶[0028] - utilize a machine learned model to execute one or more tasks such as determining a predicted dialogue state, generating an API query to the API associated with the service, determining a predicted dialogue policy, or generating a natural language response to the one or more user inputs); machine-learning; and 
creating a schema of the data schema.  

Per claim 7: 
Rastogi discloses: 
vision; audio; and natural language (At least sse ¶[0054] - device or in communication with the device. While natural language descriptions are exemplified throughout using audio examples, embodiments according to the present disclosure are not limited solely to audio processing. Content embeddings or other embeddings may also be produced from user input in the form of text (e.g., by typing a request on an interface in communication with an example system). Further, example systems and methods can include operations for providing a response to a user).  

Per claim 8: 
Rastogi discloses: 
intended task is selected from a group consisting of:
regression; classification; and clustering (At least see ¶[0044] - obtaining the natural language description of the schema can include determining or selecting a schema from a group of schemas. For instance, the method may determine the schema to obtain or the schema embedding to obtain based at least in part on receiving natural language data descriptive of textual content from one or more user inputs).  

Per claim 10: 
Rastogi discloses: 
A computer program product (At least see ¶[0058] -memory 114 can include one or more non-transitory computer-readable storage mediums, such as RAM, ROM, EEPROM, EPROM, flash memory devices, magnetic disks, etc., and combinations thereof. The memory), the computer program product for discovering a utility of a data schema for a machine-learning model comprising a computer-readable storage medium having program instructions embodied therewith (At least see ¶[0007] - systems and methods for performing task-oriented response generation that can provide advantages for artificial intelligence systems or other computing systems, ¶[0009] - A machine learned model (e.g., a neural network) can receive both embeddings as input to determine one or more system tasks), the program instructions executable by a computer to cause the computer to perform: 
extracting data schema of a machine-learning model (At least see ¶[0041] - obtaining a natural language description of a schema. Generally, the schema can define one or more inputs to an application programming interface (API) associated with performing a service). 
Rastogi sufficiently discloses the method as set forth above, but Rastogi does not explicitly disclose: analyzing the data schema to classify an intended task of the machine-learning model.
However, Bashir discloses: 
analyzing the data schema to classify an intended task of the machine-learning model (At least see ¶[0069] - machine learning services 130 (or alternatively the EMR system 110) may analyze the various data schemas used in the site data 120 to determine which machine learning models are available based upon the availability of the patient data required for the model).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bashir into Rastogi’s invention because features used by the analytics model for classification, enabling integration with any product that utilizes coding systems for patient data, and using coding systems overcomes the need for burdensome interfacing of data while also making the modular patient analytics system viable as a standalone product; such flexibility shortens the time to implementation in the field from approval and integration of new analytical algorithms into current EMR systems without being tied to the development or upgrade cycle of the EMR systems (please see ¶[0063]).

Per claim 11: 
Rastogi discloses: 
updating a documentation of the machine-learning model including meta-data and author notes to explicitly identify the intended task (At least see ¶[0031] -  device may continue to update the dialogue state by requesting a second user prompt. Example systems can process the second user prompt and/or additional user prompts to create subsequent embeddings that can be stored or aggregated. In this manner, example devices can be used to perform task-oriented response generation by predicting a current state for performing the task using system level descriptions in combination with user input(s)).  

Per claim 12: 
Rastogi discloses: 
creating an index of the intended task corresponding to the machine-learning models using the documentation (At least see ¶[0102] - value with the maximum mass is assigned to the input. For each non-categorical input, logits obtained using equations 8 and 9 are normalized using softmax to yield two distributions over all tokens. These two distributions respectively correspond to the start and end index of the span corresponding to the input).  

Per claim 13: 
Rastogi discloses: 
performing a search for an automated discovery of models via the index (At least see ¶[0027] - system can process some or all of the schema NL descriptions as well as the user NL description from the user input using a natural language encoder to obtain one or more schema embeddings and one or more content embeddings, respectively. Based at least on one or both sets of embeddings (schema and content), the system can determine a next action).  

Per claim 14: 
Rastogi discloses: 
input data; and output data, wherein the intended task is determined from the input data and the output data (At least see ¶[0032] - elements of the schema, the model can determine probability distributions for assigning values from the set of values to certain inputs and/or certain intents. These probability distributions can be referred to as an active intents parameter which can define the current action preformed by the system).  

Per claim 15: 
Rastogi discloses: 
intended task is determined by one or more of:  20 
P201903830US01an application of predetermined rules (At least see ¶[0028] - utilize a machine learned model to execute one or more tasks such as determining a predicted dialogue state, generating an API query to the API associated with the service, determining a predicted dialogue policy, or generating a natural language response to the one or more user inputs); machine-learning; and 
creating a schema of the data schema.  

Per claim 16: 
Rastogi discloses: 
vision; audio; and natural language (At least sse ¶[0054] - device or in communication with the device. While natural language descriptions are exemplified throughout using audio examples, embodiments according to the present disclosure are not limited solely to audio processing. Content embeddings or other embeddings may also be produced from user input in the form of text (e.g., by typing a request on an interface in communication with an example system). Further, example systems and methods can include operations for providing a response to a user).  

Per claim 17: 
Rastogi discloses: 
intended task is selected from a group consisting of:
regression; classification; and clustering (At least see ¶[0044] - obtaining the natural language description of the schema can include determining or selecting a schema from a group of schemas. For instance, the method may determine the schema to obtain or the schema embedding to obtain based at least in part on receiving natural language data descriptive of textual content from one or more user inputs).  

Per claim 18: 
Rastogi discloses: 
updating a documentation of the machine-learning model to explicitly identify the intended task (At least see ¶[0032] - elements of the schema, the model can determine probability distributions for assigning values from the set of values to certain inputs and/or certain intents. These probability distributions can be referred to as an active intents parameter which can define the current action preformed by the system).  

Per claim 19: 
Rastogi discloses: 
A machine-learning model task deduction system for discovering a utility of a data schema for a machine-learning model (At least see ¶[0007] - systems and methods for performing task-oriented response generation that can provide advantages for artificial intelligence systems or other computing systems, ¶[0009] - A machine learned model (e.g., a neural network) can receive both embeddings as input to determine one or more system tasks), the system comprising: 
a processor; and a memory (At least see ¶[0058] -computing device 102 can include one or more processors 112 and memory 114. The one or more processors 112 can be, for example, any suitable processing device (e.g., a processor core, a microprocessor, an ASIC, a FPGA, a controller, a microcontroller, etc.) and can be one processor or a plurality of processors that are operatively connected. The memory 114 can include one or more non-transitory computer-readable storage mediums), the memory storing instructions to cause the processor to perform: 
extracting data schema of a machine-learning model (At least see ¶[0041] - obtaining a natural language description of a schema. Generally, the schema can define one or more inputs to an application programming interface (API) associated with performing a service). 
Rastogi sufficiently discloses the method as set forth above, but Rastogi does not explicitly disclose: analyzing the data schema to classify an intended task of the machine-learning model.
However, Bashir discloses: 
analyzing the data schema to classify an intended task of the machine-learning model (At least see ¶[0069] - machine learning services 130 (or alternatively the EMR system 110) may analyze the various data schemas used in the site data 120 to determine which machine learning models are available based upon the availability of the patient data required for the model).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bashir into Rastogi’s invention because features used by the analytics model for classification, enabling integration with any product that utilizes coding systems for patient data, and using coding systems overcomes the need for burdensome interfacing of data while also making the modular patient analytics system viable as a standalone product; such flexibility shortens the time to implementation in the field from approval and integration of new analytical algorithms into current EMR systems without being tied to the development or upgrade cycle of the EMR systems (please see ¶[0063]).

Per claim 21: 
Bashir also discloses: 
analyzing the data scheme is performed prior to applying the machine-learning model to a customer data (At least see ¶[0069] - machine learning services 130 (or alternatively the EMR system 110) may analyze the various data schemas used in the site data 120 to determine which machine learning models are available based upon the availability of the patient data required for the model).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bashir into Rastogi’s invention because features used by the analytics model for classification, enabling integration with any product that utilizes coding systems for patient data, and using coding systems overcomes the need for burdensome interfacing of data while also making the modular patient analytics system viable as a standalone product; such flexibility shortens the time to implementation in the field from approval and integration of new analytical algorithms into current EMR systems without being tied to the development or upgrade cycle of the EMR systems (please see ¶[0063]).
9.	Claim is rejected under 35 U.S.C. 103 as being unpatentable over Rastogi et al. (US PG-PUB. No. 2021/0192397 A1 herein after Rastogi) in view of Bashir et al. (US PG-PUB. No. 2020/0168305 A1 herein after Bashir), and further in view of Arun et al. (US PG-PUB. No. 2020/0372307 A1 herein after Arun).

Per claim 9: 
	Rastogi modified by Bashir discloses the method as set forth above, but Rastogi modified by Bashir does not disclose: embodied in a cloud-computing environment.
Arun also discloses: 
embedded in a cloud-computing environment (At least see ¶[0091] - relevant information can include information about evaluation metric results from evaluating the machine learning model (e.g., using the evaluation metrics). In this way, the evaluation metric results can be logged such that a history of machine learning models (e.g., metadata, key evaluation and interpretation metric, etc.) are stored as persistent data. In this way, the insights engine can track all model experiments through seamless integration with a machine learning framework on a cloud platform).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Arun into Rastogi modified by Bashir’s invention because it would be advantageous to use a model insight system of Arun to provide insight into instances of a machine learning model to aid a user in determining how to best optimize the model, where using standardized evaluation metrics can allow a user to gain insight into how to efficiently optimize a complex machine learning model by comparing the success of instances of the machine learning model. The model insights system can further provide rich visualizations related to the success of various machine learning model instances. In this way, such a model insights system can empower data scientists to quickly build effective and performant machine learning models at scale (please see ¶[0005]).

CONCLUSION
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              
                                        07/16/2022